DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2018/0077723 A1) in view of Suzuki et al. (US 2008/0119181 A1).

Adachi discloses a method, a device and a wireless terminal for wireless communication with the following features: regarding claim 1, a wireless communication control device comprising: a calculation unit that calculates allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network; and a wireless communication unit that notifies a wireless communication device in the wireless communication network of the allowable resource occupancy time calculated (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088, 0091-0099 & 0239] summarized as “a wireless communication control device comprising: a calculation unit that calculates allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network (i.e. a wireless LAN system includes a base station (Access Point) 100 (fig. 4) and a plurality of terminals 1 to 8, wherein the AP 100 is a control device, which may estimate/calculate an occupation time length, and the AP 100 receives, from one of the terminals, a notification information (request) containing a value of communication delay allowable (allowable delay) for scheduling resource for a low delay transmission, and the terminal sends the request to the AP 100 when  there is remaining data to be transmitted to the base station is present in a transmission buffer (transmission queue)), and a wireless communication unit that notifies a wireless communication device in the wireless communication network of the allowable resource occupancy time calculated (i.e. the AP 100, based on the notification information, sends a trigger frame 507, specifying a space occupation time length, to the terminal for uplink transmission in data frame 509 in a resource occupancy time calculated by the AP 100 and based  on the request information of delay allowable from the terminal, and the uplink transmission in data frame 509 is carried out after certain time T1 from reception of the trigger frame)”).
Adachi also discloses the following features: regarding claim 2, wherein the low latency request includes allowable latency time for the data, and the calculation unit calculates the allowable resource occupancy time on a basis of the allowable latency time (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088 & 0091-0099] summarized as “the notification information (request) containing a value of communication delay allowable for scheduling resource, and the resource occupancy time calculated by the AP 100 and based  on the request information”); regarding claim 5, wherein the wireless communication unit further notifies the wireless communication device in the wireless communication network of band subject to the limitation due to the allowable resource occupancy time (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088, 0091-0099 & 0133] summarized as “the  trigger frame 507 from the AP 100 to the terminal in addition to providing space occupation time length, also provides resource block or spatial resource (band) which used by the terminal for transmission of data frame 509”); regarding claim 7, wherein, in a case where the own device is a source of the data, the wireless communication unit transmits a reservation signal for the own device to preferentially occupy a wireless resource to a transmission destination device to which the data is to be transmitted (Fig. 1, a functional block diagram of a wireless communication device according to an embodiment of the present invention, see teachings in [0045 & 0068-0069] summarized as “a frame, indicating reservation time described in the duration field in the MAC header, is transmitted by the wireless communication device, as a data source, to a transmission destination device”); regarding claim 9, wherein, in a case where the own device is a source of the data, the wireless communication unit transmits a reservation signal for the own device to preferentially occupy a wireless resource to a transmission destination device to which the data is to be transmitted (Fig. 1, a functional block diagram of a wireless communication device according to an embodiment of the present invention, see teachings in [0045 & 0068-0069] summarized as “a frame, indicating reservation time described in the duration field in the MAC header, is transmitted by the wireless communication device, as a data source, to another device, and the wireless device is found to insert data into the reservation signal and transmit the same to a transmission destination device”); regarding claim 10, wherein the wireless communication unit receives the low latency request from a requesting device out of the wireless communication device in the wireless communication network (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088 & 0091-0099] summarized as “the AP 100 receives, from one of the terminals, a notification information (request) containing a value of communication delay allowable (allowable delay) for scheduling resource for a low delay transmission”); regarding claim 11, wherein the wireless communication unit receives from the requesting device a reservation signal for the requesting device to preferentially occupy the wireless resource (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088 & 0091-0099] summarized as “the AP 100 receives, from one of the terminals, a notification information for scheduling resource for a low delay transmission”).
	Adachi is short of expressly teaching “a calculation unit that calculates allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network”.
	Adachi also does not expressly teach the following features: regarding claim 3, wherein the low latency request further includes duration of the low latency request;
	Suzuki et al. disclose a base station and a terminal efficiently utilizing resources  with the following features: regarding claim 1, a calculation unit that calculates allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network (Fig. 6, a diagram showing the software-implemented functional blocks of the base station, see teachings in [0011-0012, 0039 & 0058-0062] summarized as “a calculation unit that calculates allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network (i.e. a radio terminal 100 (fig. 1) sends a data transmission request to a base station 200, the radio terminal 100 includes information on the duration time of data transmission in the data transmission request, and based on a duration time included in data transmission request, the base station schedules the data transmission request and assigns bandwidths after calculating a time required for data transmission from them terminal, a call processing control  unit (calculation unit) 5400 receives the request, the terminal 100, via an input/output I/F unit and sends it to an operation unit, and for assigning resource, the operation unit reads the R-REQCH data table and the scheduling algorithm from a main memory and sorts the table according to the algorithm that is read, and based on the sorted result, the call processing control unit 5400 calculates resource which will be assigned to the low-delay request from the terminal 100, and sends the assigned information from the signal transmission unit of the input/output I/F unit via the antenna of the base station 200, and assigns resources to the terminal 100)”).
	Suzuki et al. also disclose the following features: regarding claim 3, wherein the low latency request further includes duration of the low latency request (Fig. 6, a diagram showing the software-implemented functional blocks of the base station, see teachings in [0039, 0058-0062 & 0091] summarized as “the low-delay request, from the terminal 100, includes a transmission duration time, wherein the base station 200 uses a predetermined method to calculate the transmission duration time, required to complete the transmission of data”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adachi by using the features as taught by Suzuki et al. in order to provide a more effective and efficient system that is capable of calculating allowable resource occupancy time a device in response to a low latency request. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Adachi discloses a method, a device and a wireless terminal for wireless communication with the following features: regarding claim 13, a wireless communication control method comprising: calculating, by a wireless communication control device, allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network; and notifying, by the wireless communication control device, a wireless communication device in the wireless communication network of the allowable resource occupancy time calculated (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088, 0091-0099 & 0239] summarized as “a wireless communication control method comprising: calculating, by a wireless communication control device, allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network (i.e. a wireless LAN system includes a base station (Access Point) 100 (fig. 4) and a plurality of terminals 1 to 8, wherein the AP 100 is a control device, which may estimate/calculate an occupation time length, and the AP 100 receives, from one of the terminals, a notification information (request) containing a value of communication delay allowable (allowable delay) for scheduling resource for a low delay transmission, and the terminal sends the request to the AP 100 when  there is remaining data to be transmitted to the base station is present in a transmission buffer (transmission queue)), and notifying, by the wireless communication control device, a wireless communication device in the wireless communication network of the allowable resource occupancy time calculated (i.e. the AP 100, based on the notification information, sends a trigger frame 507, specifying a space occupation time length, to the terminal for uplink transmission in data frame 509 in a resource occupancy time calculated by the AP 100 and based  on the request information of delay allowable from the terminal, and the uplink transmission in data frame 509 is carried out after certain time T1 from reception of the trigger frame)”).
Adachi is short of expressly teaching “calculating, by a wireless communication control device, allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network”.
Suzuki et al. disclose a base station and a terminal efficiently utilizing resources  with the following features: regarding claim 13, calculating, by a wireless communication control device, allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network (Fig. 6, a diagram showing the software-implemented functional blocks of the base station, see teachings in [0011-0012, 0039 & 0058-0062] summarized as “calculating, by a wireless communication control device, allowable resource occupancy time in a wireless communication network to which an own device belongs in response to a low latency request for data generated in the wireless communication network (i.e. a radio terminal 100 (fig. 1) sends a data transmission request to a base station 200, the radio terminal 100 includes information on the duration time of data transmission in the data transmission request, and based on a duration time included in data transmission request, the base station schedules the data transmission request and assigns bandwidths after calculating a time required for data transmission from them terminal, a call processing control  unit (calculation unit) 5400 receives the request, the terminal 100, via an input/output I/F unit and sends it to an operation unit, and for assigning resource, the operation unit reads the R-REQCH data table and the scheduling algorithm from a main memory and sorts the table according to the algorithm that is read, and based on the sorted result, the call processing control unit 5400 calculates resource which will be assigned to the low-delay request from the terminal 100, and sends the assigned information from the signal transmission unit of the input/output I/F unit via the antenna of the base station 200, and assigns resources to the terminal 100)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adachi by using the features as taught by Suzuki et al. in order to provide a more effective and efficient system that is capable of calculating allowable resource occupancy time a device in response to a low latency request. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Adachi discloses a method, a device and a wireless terminal for wireless communication with the following features: regarding claim 14, a wireless communication device comprising: a wireless communication unit that receives allowable resource occupancy time notified by a wireless communication control device in response to a low latency request for data generated in a wireless communication network to which an own device belongs, wherein the wireless communication unit performs wireless communication in accordance with limitation due to the allowable resource occupancy time (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088, 0091-0099 & 0239] summarized as “a wireless communication device comprising: a wireless communication unit that receives allowable resource occupancy time notified by a wireless communication control device in response to a low latency request for data generated in a wireless communication network to which an own device belongs (i.e. a wireless LAN system includes a base station (Access Point) 100 (fig. 4) and a plurality of terminals 1 to 8, wherein the AP 100 is a control device, which may estimate/calculate an occupation time length, and the AP 100 receives, from one of the terminals, a notification information (request) containing a value of communication delay allowable (allowable delay) for scheduling resource for a low delay transmission, and the terminal sends the request to the AP 100 when  there is remaining data to be transmitted to the base station is present in a transmission buffer (transmission queue)), wherein the wireless communication unit performs wireless communication in accordance with limitation due to the allowable resource occupancy time (i.e. the AP 100, based on the notification information, sends a trigger frame 507, specifying a space occupation time length, to the terminal for uplink transmission in data frame 509 in a resource occupancy time calculated by the AP 100 and based  on the request information of delay allowable from the terminal, and the uplink transmission in data frame 509 is carried out after certain time T1 from reception of the trigger frame)”).
Adachi also discloses the following features: regarding claim 15, wherein, in a case where the own device is a source of the data, the wireless communication unit transmits the low latency request to the wireless communication control device (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088 & 0091-0099] summarized as “the AP 100 receives, from one of the terminals, a notification information (request) containing a value of communication delay allowable (allowable delay) for scheduling resource for a low delay transmission”); regarding claim 16, wherein the wireless communication unit further transmits a reservation signal for the own device to preferentially occupy a wireless resource to the wireless communication control device (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088 & 0091-0099] summarized as “the AP 100 receives, from one of the terminals, a notification information for scheduling resource for a low delay transmission”).
	Adachi is short of expressly teaching “allowable resource occupancy time notified by a wireless communication control device in response to a low latency request”.
	Suzuki et al. disclose a base station and a terminal efficiently utilizing resources  with the following features: regarding claim 14, allowable resource occupancy time notified by a wireless communication control device in response to a low latency request (Fig. 6, a diagram showing the software-implemented functional blocks of the base station, see teachings in [0011-0012, 0039 & 0058-0062] summarized as “allowable resource occupancy time notified by a wireless communication control device in response to a low latency request (i.e. a radio terminal 100 (fig. 1) sends a data transmission request to a base station 200, the radio terminal 100 includes information on the duration time of data transmission in the data transmission request, and based on a duration time included in data transmission request, the base station schedules the data transmission request and assigns bandwidths after calculating a time required for data transmission from them terminal, a call processing control  unit (calculation unit) 5400 receives the request, the terminal 100, via an input/output I/F unit and sends it to an operation unit, and for assigning resource, the operation unit reads the R-REQCH data table and the scheduling algorithm from a main memory and sorts the table according to the algorithm that is read, and based on the sorted result, the call processing control unit 5400 calculates resource which will be assigned to the low-delay request from the terminal 100, and sends the assigned information from the signal transmission unit of the input/output I/F unit via the antenna of the base station 200, and assigns resources to the terminal 100)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adachi by using the features as taught by Suzuki et al. in order to provide a more effective and efficient system that is capable of calculating allowable resource occupancy time a device in response to a low latency request. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 19:
Adachi discloses a method, a device and a wireless terminal for wireless communication with the following features: regarding claim 19, a wireless communication method comprising: receiving, by a wireless communication device, allowable resource occupancy time notified by a wireless communication control device in response to a low latency request for data generated in a wireless communication network to which an own device belongs; 
and performing, by the wireless communication device, wireless communication in accordance with limitation due to the allowable resource occupancy time (Fig. 7,  a diagram illustrating an operation sequence in accordance with the present invention, see teachings in [0005, 0086-0088, 0091-0099 & 0239] summarized as “a wireless communication method comprising: receiving, by a wireless communication device, allowable resource occupancy time notified by a wireless communication control device in response to a low latency request for data generated in a wireless communication network to which an own device belongs (i.e. a wireless LAN system includes a base station (Access Point) 100 (fig. 4) and a plurality of terminals 1 to 8, wherein the AP 100 is a control device, which may estimate/calculate an occupation time length, and the AP 100 receives, from one of the terminals, a notification information (request) containing a value of communication delay allowable (allowable delay) for scheduling resource for a low delay transmission, and the terminal sends the request to the AP 100 when  there is remaining data to be transmitted to the base station is present in a transmission buffer (transmission queue)),
 and performing, by the wireless communication device, wireless communication in accordance with limitation due to the allowable resource occupancy time (i.e. the AP 100, based on the notification information, sends a trigger frame 507, specifying a space occupation time length, to the terminal for uplink transmission in data frame 509 in a resource occupancy time calculated by the AP 100 and based  on the request information of delay allowable from the terminal, and the uplink transmission in data frame 509 is carried out after certain time T1 from reception of the trigger frame)”).
Adachi is short of expressly teaching “allowable resource occupancy time notified by a wireless communication control device in response to a low latency request”.
	Suzuki et al. disclose a base station and a terminal efficiently utilizing resources  with the following features: regarding claim 19, allowable resource occupancy time notified by a wireless communication control device in response to a low latency request (Fig. 6, a diagram showing the software-implemented functional blocks of the base station, see teachings in [0011-0012, 0039 & 0058-0062] summarized as “allowable resource occupancy time notified by a wireless communication control device in response to a low latency request (i.e. a radio terminal 100 (fig. 1) sends a data transmission request to a base station 200, the radio terminal 100 includes information on the duration time of data transmission in the data transmission request, and based on a duration time included in data transmission request, the base station schedules the data transmission request and assigns bandwidths after calculating a time required for data transmission from them terminal, a call processing control  unit (calculation unit) 5400 receives the request, the terminal 100, via an input/output I/F unit and sends it to an operation unit, and for assigning resource, the operation unit reads the R-REQCH data table and the scheduling algorithm from a main memory and sorts the table according to the algorithm that is read, and based on the sorted result, the call processing control unit 5400 calculates resource which will be assigned to the low-delay request from the terminal 100, and sends the assigned information from the signal transmission unit of the input/output I/F unit via the antenna of the base station 200, and assigns resources to the terminal 100)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adachi by using the features as taught by Suzuki et al. in order to provide a more effective and efficient system that is capable of calculating allowable resource occupancy time a device in response to a low latency request. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2018/0077723 A1) in view of Suzuki et al. (US 2008/0119181 A1) as applied to claim 1 above, and further in view of Sun et al. (US 2019/0357252 A1).

Adachi and Suzuki et al. disclose the claimed limitations as described in paragraph 4 above. Adachi and Suzuki et al. do not expressly disclose the following features: regarding claim 4, wherein the wireless communication unit further notifies the wireless communication device in the wireless communication network of duration of limitation due to the allowable resource occupancy time.
Sun et al. disclose methods, systems, and devices for wireless communications with the following features: regarding claim 4, wherein the wireless communication unit further notifies the wireless communication device in the wireless communication network of duration of limitation due to the allowable resource occupancy time (Fig. 3A, illustrate examples of uplink acknowledgment techniques, see teachings in [0043 & 0081] summarized as “system 100 (fig. 1)  may support low latency communications between UE 115 and base station 105, an uplink control transmission 335 follows the downlink burst 310 within 8 micro seconds, the base station may provide an uplink trigger 330 within the downlink burst 310 that indicates the location of the uplink control transmission 335, wherein a processing time 320 may be identified for the UE, during which the UE may process downlink transmissions and generate ACK/NACK feedback information, and the uplink trigger 330 may be provided before the start of the processing time 320 before the uplink control transmission 335”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adachi with Suzuki et al. by using the features as taught by Sun et al. in order to provide a more effective and efficient system that is capable of notifying the wireless communication device in the wireless communication network of duration of limitation. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2018/0077723 A1) in view of Suzuki et al. (US 2008/0119181 A1) as applied to claim 1 above, and further in view of Lim et al. (US 2018/0091282 A1).

Adachi and Suzuki et al. disclose the claimed limitations as described in paragraph 4 above. Adachi and Suzuki et al. do not expressly disclose the following features: regarding claim 6, wherein the wireless communication unit also notifies another wireless communication control device that forms another wireless communication network of the allowable resource occupancy.
Lim et al. disclose a method and an apparatus capable of solving a problem of downlink and uplink interference with the following features: regarding claim 6, , wherein the wireless communication unit also notifies another wireless communication control device that forms another wireless communication network of the allowable resource occupancy (Fig. 10, illustrates an example of a procedure for transmitting UL/DL configuration information using a PDCCH and managing interference according to the first embodiment of the present disclosure, see teachings in [0149-0150] summarized as “each base station transmits UL/DL configuration information of (n+k)-th TTI/subframe through an adjacent base station-specific PDCCH resource. UL/DL configuration information transmitted with low latency to a service terminal and an adjacent base station at an n-th TTI/subframe may simultaneously include configuration information from the (n+k)-th TTI/subframe to an (n+k+m)-th TTI/subframe in consideration of configuration of an (n+1)-th subframe/TTI to an (n+k−1)-th subframe/TTI”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adachi with Suzuki et al. by using the features as taught by Lim et al. in order to provide a more effective and efficient system that is capable of notifying another wireless communication control device that forms another wireless communication network of the allowable resource occupancy. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 8, 12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
4/21/2022            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473